 


109 HR 1157 IH: Freedom to Read Protection Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1157 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Sanders (for himself, Mr. Otter, Ms. Jackson-Lee of Texas, Mr. Udall of New Mexico, Ms. Woolsey, Mr. Van Hollen, Mr. Holt, Ms. Watson, Ms. Lee, Mr. Inslee, Mr. Farr, Mr. Meehan, Mrs. Maloney, Mr. Moran of Virginia, Mr. Delahunt, Mr. Olver, Mr. Abercrombie, Mr. Moore of Kansas, Mr. Blumenauer, Mrs. Lowey, Mr. Markey, Mr. Kind, Mr. Serrano, Mr. McDermott, Mr. Owens, Mr. Brown of Ohio, Mr. Grijalva, Mr. Gene Green of Texas, Mr. Costello, Mr. Hinchey, Mr. Filner, Ms. Schakowsky, Mr. Neal of Massachusetts, Ms. Waters, Ms. McCollum of Minnesota, Mr. Frank of Massachusetts, Ms. Slaughter, Mr. Paul, Ms. Baldwin, Mr. Wexler, Mr. Stark, Mr. Udall of Colorado, Ms. Solis, Mr. McNulty, Ms. DeLauro, Ms. Zoe Lofgren of California, Mr. Capuano, Mr. Clay, Ms. Eshoo, Mr. Conyers, Ms. Carson, Mr. Kucinich, Mr. Allen, Mr. Lantos, Mr. Price of North Carolina, Mr. Waxman, Mr. Larson of Connecticut, Mrs. Tauscher, Mr. Engel, Mr. Doggett, Mr. Pallone, Mrs. Capps, Mr. Davis of Illinois, Mr. Boucher, Mr. Etheridge, Mr. Wynn, Mrs. Davis of California, Mr. Honda, Mr. Gutierrez, Mr. DeFazio, Mr. Larsen of Washington, Mr. Peterson of Minnesota, Mr. Payne, Mr. Pastor, Mr. Sabo, Mr. Taylor of Mississippi, Mr. Stupak, Mrs. Jones of Ohio, Mr. Kennedy of Rhode Island, Mr. Rothman, Ms. Norton, Mr. Brady of Pennsylvania, Mr. Pascrell, Mrs. McCarthy, Mr. Rush, Mr. Young of Alaska, Mr. Case, Mr. Jackson of Illinois, Mr. Clyburn, Ms. Linda T. Sánchez of California, Mr. Dingell, Mr. Davis of Florida, Mr. Bishop of New York, Mr. Oberstar, Mr. Cummings, Mr. Weiner, Mr. Hastings of Florida, Mr. McGovern, Mr. George Miller of California, Mr. Visclosky, Mr. Tierney, Mr. Nadler, Mr. Israel, Mr. Emanuel, Mr. Jefferson, Mr. Kildee, Ms. Eddie Bernice Johnson of Texas, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Foreign Intelligence Surveillance Act to exempt bookstores and libraries from orders requiring the production of any tangible things for certain foreign intelligence investigations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Freedom to Read Protection Act of 2005. 
2.Exemption of bookstores and libraries from orders requiring the production of any tangible things for certain foreign intelligence investigationsSection 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended by adding at the end the following new subsection: 
 
(f) 
(1)No application may be made under this section with either the purpose or effect of searching for, or seizing from, a bookseller or library documentary materials that contain personally identifiable information concerning a patron of a bookseller or library. 
(2)Nothing in this subsection shall be construed as precluding a physical search for documentary materials referred to in paragraph (1) under other provisions of law, including under section 303. 
(3)In this subsection: 
(A)The term bookseller means any person or entity engaged in the sale, rental or delivery of books, journals, magazines or other similar forms of communication in print or digitally. 
(B)The term library has the meaning given that term under section 213(2) of the Library Services and Technology Act (20 U.S.C. 9122(2)) whose services include access to the Internet, books, journals, magazines, newspapers, or other similar forms of communication in print or digitally to patrons for their use, review, examination or circulation. 
(C)The term patron means any purchaser, renter, borrower, user or subscriber of goods or services from a library or bookseller. 
(D)The term documentary materials means any document, tape or other communication created by a bookseller or library in connection with print or digital dissemination of a book, journal, magazine, newspaper, or other similar form of communication, including access to the Internet. 
(E)The term personally identifiable information includes information that identifies a person as having used, requested or obtained specific reading materials or services from a bookseller or library.. 
3.Expansion of reporting requirements under fisaSection 502 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1862) is amended by striking subsections (a) and (b) and inserting the following: 
 
(a)On a semiannual basis, the Attorney General shall fully inform the appropriate congressional committees concerning all requests for the production of tangible things under section 501, including with respect to the preceding 6-month period— 
(1)the total number of applications made for orders approving requests for the production of tangible things under section 501; and 
(2)the total number of such orders either granted, modified, or denied. 
(b)In informing the appropriate congressional committees under subsection (a), the Attorney General shall include the following: 
(1)A description with respect to each application for an order requiring the production of any tangible things for the specific purpose for such production. 
(2)An analysis of the effectiveness of each application that was granted or modified in protecting citizens of the United States against terrorism. 
(c)In a manner consistent with the protection of the national security of the United States, the Attorney General shall make public the information provided to the appropriate congressional committees under subsection (a). 
(d)In this section, the term appropriate congressional committees means— 
(1)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate; and 
(2)the Committees on the Judiciary of the House of Representatives and the Senate.. 
 
